DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: there is no antecedent basis for “the opening in the secondary coil”. It is noted the claim recites “an opening through the secondary coil unit”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HULSEY (US 5,264,776).
 	Regarding claim 1, HULSEY discloses a secondary coil unit (10) for a vehicle (11), comprising: 

 	a secondary coil (15) arranged in the housing and enclosing a core area (“core area” includes the space/volume of core 14, which includes first core portion 14a and second core portion 14b), wherein the cover and the housing are configured such that an opening through the secondary coil unit is created in the core area by removing the cover from the housing (removing cover 21 creates an opening which provides access to gap 16; col 3, ll. 19-24; col 4, ll. 1-3), wherein the opening is configured to permit physical maintenance access (not defined or described) to vehicle undercarriage components arranged behind the housing opposite the cover (e.g., physical access is provided to the cable 37, allowing for air, moisture, etc.; alternatively, physical access is provided in order to allow primary coil 31 to be inserted inside of secondary coil for maintenance, e.g., charging the battery, said battery being an undercarriage component), through the opening in the secondary coil (the combination of gap 16 and a hole that is implied for the passage of cable 37 in the core 14 as shown in the figure provides physical access and is an opening within the broadest reasonable interpretation).
 	Regarding claim 2, HULSEY discloses the cover comprises a cover layer (14b) made of a coil core material (col 3, ll. 18-19), and the cover layer extends at least partly into the core area when the cover is arranged on the housing (cover layer 14b extends into “core area”, which space/volume of core portions 14a and 14b when they are in contact as described in col 4, ll. 3-5).
 	Regarding claim 3, HULSEY discloses the secondary coil has a housing layer (14a) made of a coil core material (col 3, ll. 18-19), and the housing layer and the cover layer are 
 	Regarding claim 4, HULSEY discloses the housing layer comprises a plurality of segments, which are all separated from one another by a gap (the housing layer 14a has at least three segments which are separated from one another by gaps 16).
 	Regarding claim 5, HULSEY discloses the housing comprises a first protective layer (portion of housing 12 located between coil 15 and portion of vehicle 11 shown in the drawing) and the cover comprises a second protective layer (21; or alternatively, an arbitrary layer/portion of 21), which are arranged on a side of the secondary coil unit facing away from the vehicle when the secondary coil unit is in the installed state (first protective layer and second protective layer are facing the direction of the portion of vehicle 11 shown in the drawing), and the second protective layer is thinner than the first protective layer (second protective layer is thinner when measured in the direction from coil 15 to portion of vehicle 11 shown in the drawing; or alternatively, an arbitrary portion of 21 may be chosen which is thinner than housing 12).
 	Regarding claim 6, HULSEY discloses the housing comprises a first protective layer (portion of housing 12 located between coil 15 and portion of vehicle 11 shown in the drawing) and the cover comprises a second protective layer (21; or alternatively, an arbitrary layer/portion of 21), which are arranged on a side of the secondary coil unit facing away from the vehicle when the secondary coil unit is in the installed state (first protective layer and second protective layer are facing the direction of the portion of vehicle 11 shown in the drawing), and the second protective layer is thinner than the first protective layer (second protective layer is thinner when 
	Regarding claim 10, HULSEY discloses the secondary coil comprises a circular coil and/or a double-D coil (col 3, ll. 15-17), the secondary coil unit has a planar expansion along an expansion surface, which runs parallel to an undercarriage of the vehicle when the secondary coil unit is in the installed state (e.g., surface of 14a which is parallel to housing 12), and field lines of a magnetic field in the core area run perpendicular to the expansion surface (at least portions of the magnetic field lines are perpendicular to the expansion surface).
 	Regarding claim 11, HULSEY discloses the secondary coil comprises a circular coil and/or a double-D coil (col 3, ll. 15-17), and field lines of a magnetic field in the core area run perpendicular to the expansion surface (at least portions of the magnetic field lines are perpendicular to an expansion surface comprising, e.g., surface of 14a which is parallel to housing 12).
 	Regarding claim 12, HULSEY discloses the secondary coil unit has a planar expansion along an expansion surface, which runs parallel to an undercarriage of the vehicle when the secondary coil unit is in the installed state (e.g., surface of 14a which is parallel to housing 12), and field lines of a magnetic field in the core area run perpendicular to the expansion surface (at least portions of the magnetic field lines are perpendicular to an expansion surface comprising, e.g., surface of 14a which is parallel to housing 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HULSEY as applied to claims 1-6 and 10-12 above, and further in view of SCHOMMER (US 2005/0075700).
 	Regarding claim 7, HULSEY discloses the secondary coil unit as applied to claim 5 but fails to disclose the cover and the housing comprise fasteners, with which the cover is lockable to the housing, and the fasteners include a threaded connection and/or a bayonet connection. SCHOMMER discloses the cover and the housing comprise fasteners, with which the cover is 
 	Regarding claim 8, HULSEY as modified by SCHOMMER teaches the cover and the housing comprise fasteners, with which the cover is lockable to the housing, and the fasteners include a threaded connection and/or a bayonet connection (SCHOMMER, ¶ 0063).
 	Regarding claim 13, HULSEY discloses a charging device for a vehicle, comprising: a secondary coil unit according to claim 1. HULSEY fails to disclose a control unit that is operatively configured to determine whether the cover of the secondary coil unit is arranged on the housing. SCHOMMER discloses a control unit that is operatively configured to determine whether the cover of a coil unit is arranged on the housing (¶ 0030, 0081: indicator; ¶ 0062, 0099: the indicator is for an inductance of the coil, said inductance indicating whether the cover is arranged on the housing; ¶ 0060, 0063, 0066, 0072, 0073, 0080: inductance based on whether cover is arranged). One of ordinary skill would recognize the control unit to determine whether the cover of a coil unit is arranged on the housing of SCHOMMER can be utilized to determine whether the cover of a secondary coil unit is arranged on the housing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the control unit as recited in order to ensure efficient energy transfer (SCHOMMER, ¶ 0021).
 	Regarding claim 14, HULSEY as modified by SCHOMMER teaches the control unit is further operatively configured to: determine an indicator for an inductance of the secondary coil of the secondary coil unit; and determine whether the cover of the secondary coil unit is arranged .
Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive. In response to arguments on page 6 of the remarks, the claim does not define or describe “physical maintenance access”. Applicant does not convincingly argue why the hole in housing 11 for electrical cable 37 in combination with the gap 16 does not read on providing “physical maintenance access”. For example, the hole in housing 11 allows the electrical cable 37 to functionally couple the secondary coil 15 to the charging circuit 38. The hole in housing 11, in combination with the gap 16, allows for physical access in order to charge the battery 34, wherein said charging can be considered “maintenance” within the broadest reasonable interpretation. The physical access is provided in part by the gap 16, which is considered an opening in the secondary coil. It is submitted that the hole in housing 11 and the gap 16 are connected, i.e., the hole in housing 11 is continuous from the interior of the vehicle to the interior of the first portion of the core 14a as shown in the figure. Therefore, the combination can be considered “an opening through the secondary coil unit” within the broadest reasonable interpretation. The rejection is therefore maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        3/10/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 10, 2021